Citation Nr: 1546000	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

E. D. Barnes, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at an August 2012 hearing conducted at the RO.  The transcript of the hearing is of record.

In January 2013, the Board remanded this claim for additional development to give the Veteran a VA medical examination and an opportunity to associate additional medical records with the claims file.  In March 2013, a VA medical examination was conducted.  There has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998)  (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

The Board has reviewed the physical claims file and the electronic claims file.


FINDING OF FACT

The Veteran's multiple sclerosis is not related to a disease or injury incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have not been met. 38 U.S.C.A. §§ 101, 1101, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and the claimant's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert, 1 Vet. App. at 49.

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to review the record and provide reasons and bases supporting this decision, the Board need not discuss in detail each piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of (1) the information and evidence not of record that is necessary to substantiate the claim, (2) which portion of that information and evidence, if any, that the claimant is expected to provide and, (3) which portion of that information and evidence, if any, that VA will seek to obtain. 38 U.S.C. § 5103(a).  VA must request that the claimant provide any evidence in the claimant's possession pertaining to the claim. See Pelegrini, 18 Vet.App. at 120.  

In this case, adequate pre-adjudicatory notice was provided to the Veteran in March 2007.  Further requests for relevant information and documents were made in April 2013, pursuant to the Board's January 2013 remand, specifically regarding medical records relating to the Veteran's private medical treatment prior to 1980.  Furthermore, the Veteran has not alleged any notice deficiency.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  The Veteran was afforded a relevant VA medical examination in March 2013, and the VA medical examiner's opinion is part of the claims file.  The medical opinion is adequate as it is predicated on a review of the claims file, contains a description of the history of the disability at issue, documents and considers the relevant medical facts and principles, and records the relevant findings for the Veteran's disability.  38 C.F.R. § 3.159(c)(4).  VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  The Veteran was further afforded an adequate hearing at which the hearing officer fully explained the issues and suggested the submission of additional evidence to substantiate the claims for benefits and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claims. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  All available, relevant, and adequately identified treatment records have been associated with the claims file.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As such, the Board finds that adequate attempts have been made to obtain complete records regarding the Veteran's claim.  The duty to assist has been met and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Veteran's Entitlement to Benefits for Multiple Sclerosis

Generally, entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran has a current diagnosis of multiple sclerosis established by private treatment records dated August 2006 and as recognized by VA medical examinations dated June 2007 and March 2013.  As such, the Veteran satisfies the first element necessary for establishment of service connection - the existence of a present disability.  The Veteran claims that his multiple sclerosis is the result exposure to herbicides during his service in Vietnam. See November 2006 Claim; August 2012 Hearing transcript.  The Veteran's service records establish that he served in Vietnam, and as such his exposure to herbicides during service is presumed, see Form DD-214; 38 C.F.R. § 3.307; however, multiple sclerosis is not a disease associated with exposure to herbicides, see 38 C.F.R. § 3.309(e); see also Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).  This lack of a presumption does not preclude a Veteran from establishing service connection with proof of actual direct causation, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); however, in this case, the record does not reflect any evidence supporting actual direct causation between herbicides and the Veteran's multiple sclerosis.  

The Veteran does however benefit from another presumption:  multiple sclerosis that manifests to a disabling degree of 10 percent or more within seven years from the veteran's separation from service is presumed to have been incurred or aggravated in service. 38 U.S.C. § 1112(a)(4) (formerly 38 U.S.C. § 312(a)(4)); Biggins, 1 Vet.App. at 475.  The purpose of this presumption is to alleviate the problems of proving in-service incurrence or aggravation of multiple sclerosis, a condition that may remain undetected for many years after incurrence. See S.Rep. No. 87-1806, at 5 (1962), 1962 U.S.C.C.A.N. 2365; H.R.Rep. No. 87-1469, at 5 (1962).  As such, the Board must determine whether the Veteran's multiple sclerosis manifested to a disabling degree of 10 percent or more within seven years after the Veteran's June 1968 separation from service, or stated otherwise, whether the Veteran's multiple sclerosis manifested prior to June 1975.

In addressing the evidence of record, the Board first considers the lay testimony of record.  Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

First, the Board notes that the lay evidence of record does not support, and the Veteran does not contend, that he received an actual diagnosis of multiple sclerosis either during service or within seven years after his separation from service (prior to June 1975).  Rather, the Veteran reports differing diagnosis dates as reflected in his statements of record, the earliest of which is 1977. See, e.g. August 2012 hearing transcript (Veteran reports that "an MRI in '77 confirmed multiple sclerosis"); March 2013 VA Examination ("consultation note from 10-6-05 indicates the pt and his wife indicated that about 15 years previously he went to a physician at CIGNA hospital and he had no symptoms at that time but the physician diagnosed him with multiple sclerosis," i.e. 1990); June 2007 VA examination ("veteran states that in 1982 he was first diagnosed with multiple sclerosis"); October 2011 Letter from Veteran's private doctor R.B., M.D. ("[Veteran] was first diagnosed with MS in 1982").  The record does not reflect any private medical treatment records supporting a diagnosis of multiple sclerosis as early as 1977 or 1982; the earliest medical record referencing a diagnosis of multiple sclerosis is an October 2011 letter from a private physician confirming treatment for multiple sclerosis since December 2006.  Regardless, even if Veteran was diagnosed with multiple sclerosis in 1977, that diagnosis would be more than 7 years after his separation from service.  

Although the record does not support a conclusion that the Veteran was diagnosed with multiple sclerosis prior to 1975, at his August 2012 hearing, the Veteran reported that he began experiencing symptoms indicative of multiple sclerosis prior to 1975; specifically, temperature sensitivity while in service and urinary incontinence in approximately 1973.  The record does not reflect any medical records relating or referring to these symptoms either in the Veteran's service records or otherwise.  These statements are also directly contradicted by the Veteran's prior and subsequent statements in his medical records. See March 2013 VA Examination ("he did not experience any temperature sensitivity until about 2000...he had no problems with bladder dysfunction until some time around 2000s").  The Veteran repeatedly reported in medical examinations that he did not suffer any symptoms relating to multiple sclerosis prior to at least the 1990s. See, e.g. December 14, 2006 VA Examination ([Veteran] states that he was first diagnosed with MS 25 years ago...he was not having any problems at the time" and did not have any symptoms for 22 years after diagnosis); June 2007 VA Examination ("symptom free for the past 22 years until 2 years ago when he notice the onset of stool and urine incontinence"); March 2013 VA Examination (Veteran "had no symptoms ... but the physician diagnosed him with multiple sclerosis").  

Generally, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person, 38 C.F.R. § 3.159, and lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet.App. 465, 469 (1994); but see McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (lay testimony as to symptomatology is not necessarily competent to establish a link between the symptomatology and a current underlying condition).

In this case, the Board finds that while the Veteran is generally competent to describe symptoms of temperature sensitivity and urinary incontinence, the Board does not find the 2012 statements regarding symptomatology prior to 1975 to be credible given the Veteran's other contradictory statements regarding diagnosis and symptomatology.  The Board finds the Veteran's statements made in connection with treatment denying symptoms prior to the 1990s to be of greater probative value than his otherwise isolated statements at the 2012 hearing. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made in relation to medical treatment are of increased probative value); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  As such, the Board finds that the lay evidence of record does not support a finding that the Veteran's multiple sclerosis manifested in service or within seven years of separation from service (prior to 1975).  

In assessing whether the Veteran's multiple sclerosis manifested prior to June 1975, the Board also considers the March 2013 VA medical opinion addressing the etiology of the Veteran's multiple sclerosis.  The medical examiner concluded that the Veteran's condition was "less likely than not" incurred in or caused by the claimed in-service injury event or illness and "less likely than not" manifested to a compensable degree within seven years of service separation.   In providing a rationale for these opinions, the medical examiner noted the lack of medical records reflecting any diagnosis of multiple sclerosis, or symptoms reflecting multiple sclerosis, during service or within seven years after the Veteran's separation from service.  The medical examiner specifically elicited information from the Veteran relating to the symptoms he referenced during the 2012 hearing, and the Veteran denied experiencing those symptoms prior to at least the 1990s. See March 2013 VA Examination ("when asked several times if [the Veteran] recalled having any specific symptoms he stated he could not recall any clinical issues at that time" and "somewhere in the 1990s he noticed the onset of slurring in his speech" and "he did not experience any temperature sensitivity until about 2000.")  The medical examiner reviewed the Veteran's prior medical records and noted that the Veteran's statements, as reported in the Veteran's medical records and in-person interviews with the medical examiner, were inconsistent regarding the onset of symptoms, reflecting potentially related symptoms in 1980, 1990's, 2000 and 2003.  The examiner concluded that the earliest possible diagnosis date would be 1982, thirteen years after the Veteran's separation from service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these medical opinions is within the province of the Board. Id.  In assessing the probative value of the medical opinion in the record in this case, the Board notes that the examiner conducted a thorough review of the Veteran's treatment records, conducted a physical examination and interview of the Veteran and his wife, accurately documented and considered the relevant medical facts and principles (specifically including investigation and consideration of the Veteran's 2012 statements as to urinary incontinence and temperature sensitivity), and provided a clear rationale for the conclusions reached.  The Board therefore finds the March 2013 medical opinion to be probative evidence that the Veteran's multiple sclerosis is not etiologically related to service.  

As such, the preponderance of the evidence is against finding that the Veteran's multiple sclerosis is etiologically related to service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to grant the Veteran's claim.



ORDER

Entitlement to service connection for multiple sclerosis is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


